UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BLOCKAPPS, INC.,
                               Plaintiff,
                                                                  21-CV-3598 (JPO)
                    -v-
                                                                        ORDER
 BLOCKSKYE, INC.,
                               Defendant.


J. PAUL OETKEN, District Judge:

       The joint letter motion to seal (Dkt. No. 9) is granted. The Clerk of Court is directed to

place the documents at Docket Number 1 under seal, and to close the motion at Docket Number

9.

       SO ORDERED.


Dated: May 3, 2021
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
